258 F.2d 418
103 U.S.App.D.C. 324
John R. KORNEGAY, Appellant,v.UNITED STATES of America, Appellee.
No. 14016.
United States Court of Appeals District of Columbia Circuit.
Argued April 2, 1958.Decided April 10, 1958.

Mr. Carroll F. Tyler, Jr., Washington, D.C., for appellant.
On direction of the Court the case for appellee was submitted on its brief.  Mr. Oliver Gasch, U.S. Atty., and Messrs. Lewis Carroll, Victor W. Caputy and Harry T. Alexander, Asst. U.S. Attys., were on the brief for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted for violations of the laws respecting lotteries.  We find no error affecting substantial rights of the appellant.


2
Affirmed.